DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 3/17/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 were previously allowed but are now canceled. 
5.	Claims 21-40 are new and are pending. 
                                                     Response to Arguments
6.	Applicant provided comments regarding the new claims 21-40 indicating that they are in condition for allowance. 
	In response:   Claims 1-20 were previously allowed, but they are now cancelled and a new set of claims 21-40 are filed in the RCE. The new claims 21-40 are different in scope and broader compared to the previously allowed claims and necessitated new grounds of rejection set forth herein. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 21-24, 26, 31-34, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIMEZAWA et al. US 20160028521 hereafter Shimezawa.

As to Claim 21. (New)     Shimezawa discloses a downlink control channel transmission method comprising [Section 0036: Base station/BS transmits a PDCCH (physical downlink control Channel) to the terminal through downlink]:
receiving, by a receiving network element [i.e. terminal], a first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and a second target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] corresponding to the first target control channel candidate [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Sections 0036, 0082, 0091: The base station transmits a PDCCH, an EPDCCH, and second control channel to the terminal through the downlink. PDCCH and EPDCCH are control channels used by base station that notifies the terminal of control information using the PDCCH and the EPDCCH. An aggregate of a plurality of PDCCH candidates are assigned to terminal],
downlink control information [i.e. DCI] carried by the first target candidate control channel and downlink control information carried by the second target candidate control channel are the same [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Section 0041, 0087: The downlink control information (DCI) for the terminal is input to the PDCCH generation section-110 and the EPDCCH generation section-120. The PDCCH and EPDCCH is used for notifying the terminal of the DCI], 
receiving, by the receiving network element [i.e. terminal], downlink data according to the downlink control information [Sections 0035, 0041: The BS and terminal perform data communication, and transmit and/or receive control information and/or data through a downlink. The information processing section generates control information and data for the terminal],
wherein channel coding [i.e. coding units/Fig. 1] of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and channel coding of the second target candidate control channel [i.e. PDCCH/ePDCCH referred to as candidates] are the same [Fig. 1, Sections 0043, 0087: The PDCCH generation section includes coding unit that controls coding rate.  The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS) and information regarding a reference signal],
modulation of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and modulation of the second target control channel candidate [[i.e. PDCCH/ePDCCH referred to as candidates] are the same [Fig. 1, Section 0039, 0087: The PDCCH and ePDCCH include modulation unit. The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS)],
	and a demodulation reference signal [i.e. DMRS] of the first target control channel candidate [Fig. 1, Section 0046: The reference signal-RS generator generates RS associated with each of the reference signals includes a demodulation reference signal (DMRS) which is associated with EPDCCH/PDCCH]  and a demodulation reference signal [i.e. DMRS] of the second target control channel candidate correspond to different antenna ports [Fig. 1, Sections 0050, 0054: A DMRS for EPDCCH may be transmitted using antenna ports#107-to 110 referred to as a first DMRS; and DMRS for EPDCCH transmitted using antenna ports 107A-110A is referred to as a second DMRS for EPDCCH; the first DMRS and second DMRS for EPDCCHs are independent DMRSs from each other. Signals/reference signals are multiplexed-151 and mapped onto different antenna ports].

As to Claim 22.    (New) 	Shimezawa discloses the method according to claim 21, wherein a quantity of control channel elements (CCEs) included in the first target control channel candidate and a quantity of CCEs included in the second target control channel candidate are the same [Sections 0088, 0089, 0096: A plurality of control channel element (CCE) constitutes a PDCCH first control channel.  A number for identifying a CCE is given to the CCE used between the base station and the terminal; One CCE or more constitute the PDCCH. A number of eCCEs constitute the ePDCCH].

As to Claim 23.   (New)      Shimezawa discloses the method according to claim 21, wherein a time-frequency resource of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and a time-frequency resource of the second target control channel candidate are related [Figs. 5-7 (Depicts resource mapping in time-frequency), 10, Sections 0339: Resource elements or resource blocks are mapping unit of the PDCCH and the EPDCCH, by using the sub-frame or the radio frame by using a certain frequency and time].

As to Claim 24.    (New) 	Shimezawa discloses the method according to claim 23, wherein the relationship between the time-frequency resource of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] is determined based on the time-frequency resource of the second target control channel candidate, or the time-frequency resource of the second target control channel candidate is determined based on the time-frequency resource of the first target control channel candidate [Figs. 5-7 (Depicts resource mapping in time-frequency), 10, Sections 0339: Resource elements or resource blocks are mapping unit of the PDCCH and the EPDCCH, by using the sub-frame or the radio frame by using a certain frequency and time. Note: The alternative language “or” recited in the claim suggest a choice can be made between the two set of limitations].

As to Claim 26.    (New)   Shimezawa discloses the method according to claim 21, wherein a precoding matrix [i.e. precoding units] of the demodulation reference signal [i.e. DMRS] of the first target candidate control channel [Section 0039: PDCCH includes precoding unit and ePDCCH includes precoding unit] is different from a precoding matrix of the demodulation reference signal of the second target control channel [Fig. 1, Sections 0046, 0052, 0053, 0054: RS generator generates each of the reference signals includes a demodulation reference signal (DMRS) which is associated with EPDCCH/PDCCH. Then the RS generator performs precoding processing on each DMRSs for an EPDCCH. Precoding processing may be performed by multiplying a predetermined precoding matrix. Signals/reference signals are mapped onto different antenna ports].

As to Claim 31.    (New)    Shimezawa discloses a communications device [i.e. terminal], comprising: a processor [Processing unit Unit-205]; and a memory storing instructions that when executed by the processor configure the communications device to perform steps comprising [Fig. 2 (Processing unit Unit-205), Section 0342: Terminal includes CPU/processor and medium storing the program or memory]:
receiving [Receiver-201] a first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and a second target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] corresponding to a first target control channel candidate [Figs. 1, 2 (Depicts PDCCH and ePDCCH Processing Sections-210/220 within a Terminal), Sections 0036, 0082, 0091: The base station transmits a PDCCH, an EPDCCH, and second control channel to the terminal through the downlink. PDCCH and EPDCCH are control channels used by base station that notifies the terminal of control information using the PDCCH and the EPDCCH. An aggregate of a plurality of PDCCH candidates are assigned to terminal],
 downlink control information [i.e. DCI] carried by the first target control channel candidate and downlink control information carried by the second target control channel candidate are the same [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Section 0041, 0087: The downlink control information (DCI) for the terminal is input to the PDCCH generation section-110 and the EPDCCH generation section-120. The PDCCH and EPDCCH is used for notifying the terminal of the DCI];
 and receiving downlink data according to the downlink control information [Sections 0035, 0041: The BS and terminal perform data communication, and transmit and/or receive control information and/or data through a downlink. The information processing section generates control information and data for the terminal];
wherein channel coding [i.e. coding units/Fig. 1] of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and channel coding of the second target control channel candidate are the same [Fig. 1, Sections 0043, 0087: The PDCCH generation section includes coding unit that controls coding rate.  The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS) and information regarding a reference signal],
modulation of the first target control channel candidate and modulation of the second target control channel candidate are the same [Fig. 1, Section 0039, 0087: The PDCCH and ePDCCH include modulation unit. The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS)],
	a demodulation reference signal [i.e. DMRS] of the first target control channel candidate [Fig. 1, Section 0046: The reference signal-RS generator generates RS associated with each of the reference signals includes a demodulation reference signal (DMRS) which is associated with EPDCCH/PDCCH] and a demodulation reference signal of the second target control channel candidate correspond to different antenna ports [Fig. 1, Sections 0050, 0054: A DMRS for EPDCCH may be transmitted using antenna ports#107-to 110 referred to as a first DMRS; and DMRS for EPDCCH transmitted using antenna ports 107A-110A is referred to as a second DMRS for EPDCCH; the first DMRS and second DMRS for EPDCCHs are independent DMRSs from each other. Signals/reference signals are multiplexed-151 and mapped onto different antenna ports].

As to Claim 32.    (New) The communications device according to claim 31, wherein a quantity of control channel elements (CCEs) included in the first target control channel candidate and a quantity of CCEs included in the second target control channel candidate are the same [See Claim 22 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 33.    (New) The communications device according to claim 31, wherein a time-frequency resource of the first target control channel candidate and a time-frequency resource of the second target control channel candidate are related [See Claim 22 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 34.    (New) The communications device according to claim 33, wherein the relationship between the time-frequency resource of the first target control channel candidate is determined based on the time-frequency resource of the second target control channel candidate, or the time-frequency resource of the second target control channel candidate is determined based on the time-frequency resource of the first target control channel candidate [See Claim 24 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 36.    (New) The communications device according to claim 31, wherein a precoding matrix of the demodulation reference signal of the first target control channel candidate is different from a precoding matrix of the demodulation reference signal of the second target control channel candidate [See Claim 26 because both claims have similar subject matter therefore similar rejection applied herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 25, 27-30, 35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMEZAWA et al. US 20160028521 hereafter Shimezawa in view of Yang et al. US 20140341143 hereafter Yang.

As to Claim 25.    (New)   Shimezawa discloses the method according to claim 21 [Figs. 1, 10, 15, Sections 0002, 0036, 0299: In a radio communication system, each of the base stations and the terminal includes a plurality of transmission and reception antennae. The base station transmits a PDCCH, an EPDCCH, and second control channel to the terminal through the downlink. The first cell and the second cell may be transmitted from the different base stations],
	Although Shimezawa explicitly discloses first and second or multiple control channel candidates (PDCCH/ePDCCH) and different base stations can transmit in a communication system, it does not correlate the different base station transmitting the control channel candidates thus does not explicitly state wherein the first target control channel candidate and the second target control channel candidate are from different sending network elements.
	However, Yang teaches wherein the first target control channel candidate and the second target control channel candidate are from different [First/PCell and Second/SCell eNBs (base stations)] sending network elements [Fig. 10, Sections 0009, 0112, 0117: DCI and the control channel candidates may be PDCCH candidates. JT (joint transmission) refers to a scheme through which downlink signals such as PDCCH are simultaneously transmitted from a plurality of points such as eNBs (base stations) to a single UE. A UE can commonly receive data from multi-cell base stations].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Shimezawa relating to a system that can include multiple base stations, a terminal capable of receiving information from different base stations/transmission points, and the terminal receiving control channel candidates which are PDCCH/ePDCCH from a sending network element (i.e. base station/eNB) with the teaching of Yang relating to joint transmission method of eNB/base stations simultaneously transmitting downlink PDCCHs to a single UE. By combining the method/systems, different sending network elements/base stations can each send control channel candidates/PDCCHs to UE through joint transmission in order to improve coherently quality of received signal and interference may actively be eliminated as suggested by Yang (0112).

As to Claim 27.    (New)     Shimezawa discloses a downlink control channel transmission method comprising [Section 0036: Base station/BS transmits a PDCCH (physical downlink control Channel to the terminal through downlink]:
sending, by a first sending network element [i.e. base station], a first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and, a second target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates]  corresponding to the first target candidate control channel [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Sections 0036, 0082, 0091: The base station transmits a PDCCH, an EPDCCH, and second control channel to the terminal through the downlink. PDCCH and EPDCCH are control channels used by base station that notifies the terminal of control information using the PDCCH and the EPDCCH. An aggregate of a plurality of PDCCH candidates are assigned to terminal],
wherein downlink control information [i.e. DCI] carried by the first target candidate control channel and downlink control information carried by the second target candidate control channel are the same [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Section 0041, 0087: The downlink control information (DCI) for the terminal is input to the PDCCH generation section-110 and the EPDCCH generation section-120. The PDCCH and EPDCCH is used for notifying the terminal of the DCI], 
and channel coding [i.e. coding units/Fig. 1] of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and channel coding of the second target control channel candidate are the same [Fig. 1, Sections 0043, 0087: The PDCCH generation section includes coding unit that controls coding rate.  The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS) and information regarding a reference signal],
modulation of the first target control channel candidate and modulation of the second target control channel candidate are the same [Fig. 1, Section 0039, 0087: The PDCCH and ePDCCH include modulation unit. The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS)],
	and a demodulation reference signal [i.e. DMRS] of the first target control channel candidate [Fig. 1, Section 0046: The reference signal-RS generator generates RS associated with each of the reference signals includes a demodulation reference signal (DMRS) which is associated with EPDCCH/PDCCH] and a demodulation reference signal [i.e. DMRS] of the second target control channel candidate correspond to different antenna ports [Fig. 1, Sections 0050, 0054: A DMRS for EPDCCH may be transmitted using antenna ports#107-to 110 referred to as a first DMRS; and DMRS for EPDCCH transmitted using antenna ports 107A-110A is referred to as a second DMRS for EPDCCH; the first DMRS and second DMRS for EPDCCHs are independent DMRSs from each other. Signals/reference signals are multiplexed-151 and mapped onto different antenna ports],
	Although Shimezawa explicitly discloses first and second or multiple control channel candidates (PDCCH/ePDCCH) and different base stations can transmit in a communication system using antennas [See Fig. 15, Sections 0002, 0299], it does not correlate the second/additional base station transmitting the control channel candidates to the UE/terminal thus does not explicitly state sending, by a second sending network element target control channel
	However, Yang teaches sending, by a second sending network element [i.e. second eNB/base station/SCell] target control channel [Fig. 10, Sections 0009, 0112, 0117, 0121, 0080: DCI and the control channel candidates may be PDCCH candidates. JT (joint transmission) refers to a scheme through which downlink signals such as PDCCH are simultaneously transmitted from a plurality of points such as eNBs (base stations) to a single UE. A UE can commonly receive data from multi-cell base stations. UE and two eNBs as PCell and SCell perform operation in the same frequency band. Channel coding is performed on the control information].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Shimezawa relating to a system that can include multiple base stations, a terminal capable of receiving information from different base stations/transmission points, and the terminal receiving control channel candidates which are PDCCH/ePDCCH from a sending network element (i.e. base station/eNB) with the teaching of Yang relating to joint transmission method of eNB/base stations transmitting downlink PDCCHs to a single UE. By combining the method/systems, it would be undue experimentation for each of the base stations disclosed in Shimezawa to send control channel candidates known as PDCCHs/ePDCCHs to a single UE through joint transmission in order to improve coherently quality of received signal and interference may actively be eliminated as suggested by Yang (0112).

As to Claim 28.    (New)   Shimezawa discloses the method according to claim 27, wherein a quantity of control channel elements (CCEs) included in the first target control channel candidate is the same as a quantity of CCEs included in the second target control channel candidate [Sections 0088, 0089, 0096: A plurality of control channel element (CCE) constitutes a PDCCH first control channel.  A number for identifying a CCE is given to the CCE used between the base station and the terminal; One CCE or more constitute the PDCCH. A number of eCCEs constitute the ePDCCH].

As to Claim 29. (New)    Shimezawa discloses the method according to claim 27, wherein a time-frequency resource of the first target control channel candidate and a time-frequency resource of the second target control channel candidate are related [Figs. 5-7 (Depicts resource mapping in time-frequency), 10, Sections 0339: Resource elements or resource blocks are mapping unit of the PDCCH and the EPDCCH, by using the sub-frame or the radio frame by using a certain frequency and time],
 	and the relationship between the time-frequency resource of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] is determined based on the time-frequency resource of the second target control channel candidate, or the time-frequency resource of the second target control channel candidate is determined based on the time-frequency resource of the first target control channel candidate [Figs. 5-7 (Depicts resource mapping in time-frequency), 10, Sections 0339: Resource elements or resource blocks are mapping unit of the PDCCH and the EPDCCH, by using the sub-frame or the radio frame by using a certain frequency and time. Note: The alternative language “or” recited in the claim suggest a choice can be made between the two set of limitations].

As to Claim 30.    (New)    Shimezawa discloses the method according to claim 27, wherein a precoding matrix [i.e. precoding units] of the demodulation reference signal [i.e. DMRS] of the first target control channel candidate [Section 0039: PDCCH includes precoding unit and ePDCCH includes precoding unit] is different from a precoding matrix of the demodulation reference signal of the second target control channel candidate [Fig. 1, Sections 0046, 0052, 0053, 0054: RS generator generates each of the reference signals includes a demodulation reference signal (DMRS) which is associated with EPDCCH/PDCCH. Then the RS generator performs precoding processing on each DMRSs for an EPDCCH. Precoding processing may be performed by multiplying a predetermined precoding matrix. Signals/reference signals are mapped onto different antenna ports].

As to Claim 35.    (New) The communications device according to claim 31, wherein the first target control channel candidate and the second target control channel candidate are from different sending network elements [See Claim 25 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 37.    (New)     Shimezawa discloses a communication system [Section 0001: Method relates to communication system], comprising at least one first sending network element [i.e. Base Station] and at least one second sending network element [i.e. second cell or different Base Station], wherein when working in the communication system, the first sending network element and the second sending network element are configured to perform a method that comprises [Fig. 15, Sections 0002, 0299: In a radio communication system, each of the base stations and the terminal includes a plurality of transmission and reception antennae. The first cell and the second cell may be transmitted from the different base stations or transmission points],
sending, by the first sending network element [i.e. base station], a first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates]; a second target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates]  corresponding to the first target control channel candidate [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Sections 0036, 0082, 0091: The base station transmits a PDCCH, an EPDCCH, and second control channel to the terminal through the downlink. PDCCH and EPDCCH are control channels used by base station that notifies the terminal of control information using the PDCCH and the EPDCCH. An aggregate of a plurality of PDCCH candidates are assigned to terminal],
 wherein downlink control information [i.e. DCI] carried by the first target control channel candidate and downlink control information carried by the second target control channel candidate are the same [Fig. 1 (Structure of BS includes PDCCH/ePDCCH Generation Units-110/120), Section 0041, 0087: The downlink control information (DCI) for the terminal is input to the PDCCH generation section-110 and the EPDCCH generation section-120. The PDCCH and EPDCCH is used for notifying the terminal of the DCI];
 and wherein channel coding [i.e. coding units/Fig. 1] of the first target control channel candidate [i.e. PDCCH/ePDCCH referred to as candidates] and channel coding of the second target control channel candidate are the same [Fig. 1, Sections 0043, 0087: The PDCCH generation section includes coding unit that controls coding rate.  The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS) and information regarding a reference signal],
modulation of the first target control channel candidate and modulation of the second target control channel candidate are the same [Fig. 1, Section 0039, 0087: The PDCCH and ePDCCH include modulation unit. The PDCCH and EPDCCH is used for notifying the terminal of the DCI which includes regarding a modulation and coding scheme (MCS)],
	and a demodulation reference signal [i.e. DMRS] of the first target control channel candidate [Fig. 1, Section 0046: The reference signal-RS generator generates RS associated with each of the reference signals includes a demodulation reference signal (DMRS) which is associated with EPDCCH/PDCCH] and a demodulation reference signal [i.e. DMRS] of the second target control channel candidate correspond to different antenna ports [Fig. 1, Sections 0050, 0054: A DMRS for EPDCCH may be transmitted using antenna ports#107-to 110 referred to as a first DMRS; and DMRS for EPDCCH transmitted using antenna ports 107A-110A is referred to as a second DMRS for EPDCCH; the first DMRS and second DMRS for EPDCCHs are independent DMRSs from each other. Signals/reference signals are multiplexed-151 and mapped onto different antenna ports],
	Although Shimezawa explicitly discloses first and second or multiple control channel candidates (PDCCH/ePDCCH) and different base stations can transmit in a communication system using antennas [See Fig. 15, Sections 0002, 0299], it does not correlate the second/additional base station transmitting the control channel candidates to the UE/terminal thus does not explicitly state sending, by the second sending network element target control channel
	However, Yang teaches sending, by the second sending network element [Fig. 10, Sections 0009, 0112, 0117, 0121, 0080: DCI and the control channel candidates may be PDCCH candidates. JT (joint transmission) refers to a scheme through which downlink signals such as PDCCH are transmitted from a plurality of eNBs (base stations) or points to a single UE. A UE can commonly receive data from multi-cell base stations. UE and two eNBs as PCell and SCell perform operation in the same frequency band. Channel coding is performed on the control information].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Shimezawa relating to a system that can include multiple base stations, a terminal capable of receiving information from different base stations/transmission points, and the terminal receiving control channel candidates which are PDCCH/ePDCCH from a sending network element (i.e. base station/eNB) with the teaching of Yang relating to joint transmission method of eNB/base stations transmitting downlink PDCCHs to a single UE. By combining the method/systems, it would be undue experimentation for each of the base stations disclosed in Shimezawa to send control channel candidates known as PDCCHs/ePDCCHs to a single UE through joint transmission in order to improve coherently quality of received signal and interference may actively be eliminated as suggested by Yang (0112).

As to Claim 38.    (New) The communication system according to claim 37, wherein a quantity of control channel elements (CCEs) included in the first target control channel candidate and a quantity of CCEs included in the second target control channel candidate are the same [See Claim 28 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 39.    (New) The communication system according to claim 37, wherein a time-frequency resource of the first target control channel candidate and a time-frequency resource of the second target control channel candidate are related, and the relationship between the time-frequency resource of the first target control channel candidate is determined based on the time-frequency resource of the second target control channel candidate, or the time-frequency resource of the second target control channel candidate is determined based on the time-frequency resource of the first target control channel candidate [See Claim 29 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 40. (New) The communication system according to claim 37, wherein a precoding matrix of the demodulation reference signal of the first target control channel candidate is different from a precoding matrix of the demodulation reference signal of the second target control channel candidate [See Claim 30 because both claims have similar subject matter therefore similar rejection applied herein].
Conclusion
The prior art made of record and not relied upon Nory et al. US 20130044727 in particular Title, abstract, Fig. 7, Section [0024] is considered pertinent to applicant's disclosure, furthermore, each additional prior arts cited on PTO-892 but not relied on contains a disclosed description related to the claimed subject matter found in particular  control channel candidates or PDCCHs comprises number of CCEs including channel coding and modulation of PDCCHs received by UE as known information and communication system, See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 26, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477